DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the claims, mailed 12/14/2021, is entered. Claims 1 and 9 are amended. Claims 5-8 and 13-16 are cancelled. No new claims are added. Claims 1-4 and 9-12 remain pending.

Allowable Subject Matter
Claims 1-4 and 9-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record discloses the act - transmitting multiple frames of different access categories (AC) within a single transmission opportunity (TXOP) - may improve spectral efficiency. A frame belonging to a ‘secondary AC’ may be transmitted after transmitting frames of the primary AC for which the TXOP was acquired [US Publication to Li et al. US 2018/0295627 A1 ¶0171, ¶0214]. Although the artisan may readily appreciate the advantages of enabling the UE to transmit a traffic frame belonging to the secondary AC before frames of the primary AC (when applicable), the prior art may not reasonably suggest using type/subtype mapping for these purposes. The claimed invention resourcefully utilizes such mapping to enable MAC hardware override FIFO ordering to achieve such ability. The prior art of record may not reasonably suggest the claimed:  method of communicating over a wireless LAN comprising: .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Publication to Hong (US 2020/0359300 A1) discloses existing service type mapping tables may be extended to accommodate new service types to better support services such as “real-time game” [Abstract, ¶0064-0067].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476